DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a protruding height of the first protruding member is less than a 25protruding height of the second protruding member” in claim 3 and “a second core disposed between the first bobbin and the second bobbin along the core” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 3, recites “outer wall” should be --an outer wall--.
Claim 8, line 2, recites “outer wall” should be --an outer wall--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a protruding height of the first protruding member is less than a 25protruding height of the second protruding member” is unclear since the specification discloses a protruding height of the second protruding member is less than a 25protruding height of the first protruding member. The examiner suggests clarification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fushimi [U.S. Pub. No. 2005/0068149].
Regarding Claim 1, Fushimi shows a core (20, Figs. 1-2) comprising:
a base (20a);
5outer wall (21) formed on the base (see Figs. 1-2);
a first protruding member (24) protruding on the base (see Figs. 1-2) and disposed within the outer wall (see Figs. 1-2); and

wherein a length of an edge of the second protruding member (diameter of element 23) opposing the first protruding member is less than an outer circumference of the first protruding member (diameter of element 23 is less than an outer circumference/diameter of element 24, Paragraph [0045]).
Regarding Claim 4, Fushimi shows a gap between the first protruding member and the second protruding member increases from a central area toward a side area of the 5second protruding member (see Figs. 1-2, a gap between element 24 and element 23 increases from a central area toward a side area of element 23).  
Regarding Claim 5, Fushimi shows the first protruding member (24) has a circular shape (see Figs. 1-2, Paragraph [0045]), and 10wherein the second protruding member (23) has a curved shape (see Figs. 1-2, Paragraph [0045]).
Regarding Claim 7, Fushimi shows the base (20a), the outer wall (21), the first protruding member (24), and the second protruding member (23) are formed of a same material (elements 20a, 21, 24, 23 forms element 20 of magnetic material, Paragraph [0043]).  

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. [JP 06-124844].
Regarding Claim 1, Suzuki et al. shows a core (34, Figs. 1-5) comprising:
a base (bottom portion of element 34);

a first protruding member (32) protruding on the base (see Figs. 1-5) and disposed within the outer wall (see Figs. 1-5); and
a second protruding member (33) protruding on the base (see Figs. 1-5), disposed within the outer wall (see Figs. 1-5), and separated from the 10first protruding member (see Figs. 1-5, element 33 separated from element 32),
wherein a length of an edge (width W1) of the second protruding member (width W1 of element 33, see Figs. 1-5, Abstract, Paragraph [0019]) opposing the first protruding member is less than an outer circumference of the first protruding member (width W1 of element 33 is less than an outer circumference of element 32 since the outer circumference of element 32 is equal to 2*W1 + 2*length, Abstract, Paragraph [0019], see Figs. 1-5).
Regarding Claim 6, Suzuki et al. shows a gap between the first protruding member and the second protruding member 15is constant (see Figs. 1-5, a gap between element 32 and element 33 is constant).
Regarding Claim 7, Suzuki et al. shows the base (bottom portion of element 34), the outer wall (31), the first protruding member (32), and the second protruding member (33) are formed of a same material (bottom portion of element 34, elements 31, 22, 33 forms element 34 of ferrite material, Abstract, Paragraph [0019]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, 35 U.S.C. 103 as obvious over Harrison [U.S. Pub. No. 2014/0313004].
Regarding Claim 1, Harrison shows a core (500, Fig. 5-6 with teachings from Figs. 1-4) comprising:
a base (base of element 500);
5outer wall (502) formed on the base (see Figs. 5-6);
a first protruding member (506) protruding on the base (see Figs. 5-6) and disposed within the outer wall (see Figs. 5-6); and
a second protruding member (see Fig. 6 and Drawing 1 below, second protruding member PM) protruding on the base (see Figs. 5-6 and Drawing 1 below), disposed within the outer wall (see Figs. 5-6), and separated from the 10first protruding member (see Figs. 5-6 and Drawing 1 below, second protruding member PM separated from element 506),

It is noted that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
Should it be found that Figs. 5-6 does not anticipate the claim limitations in the Harrison reference, it would have obvious to have a length of an edge (see Fig. 6 and Drawing 1 below, length of edge E) of the second protruding member (second protruding member PM) opposing the first protruding member (506) is less than an outer circumference of the first protruding member (length of edge E of second protruding member PM is less than an outer circumference of element 506 as clearly 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of an edge of the second protruding member opposing the first protruding member is less than an outer circumference of the first protruding member as taught by Figs. 5-6 of Harrison for the core as disclosed by Harrison to obtain a compact, space efficient transformer (Paragraph [0017]).
Regarding Claim 152, Harrison shows the first protruding member (506) has a circular shape (see Figs. 5-6, Paragraph [0026]), and wherein the length of the edge (see Fig. 6 and Drawing 1 below, length of edge E) of the second protruding member (second protruding member PM) opposing the first protruding member (506) is 20less than a half of the outer circumference of the first protruding member (length of edge E of second protruding member PM is less than a half of the outer circumference of element 506 as clearly shown in Fig. 6 and Drawing 1 below based on offsetting by 90 degrees or different angle, Paragraphs [0027]-[0029]).
Moreover, having the first protruding member has a circular shape, and wherein the length of the edge of the second protruding member opposing the first protruding member is 20less than a half of the outer circumference of the first protruding member would have been an obvious design choice based on intended and/or environmental use in order to achieve desirable coupling based on design requirement.
It is noted that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
Regarding Claim 5, Harrison shows the first protruding member (506) has a circular shape (see Figs. 5-6, Paragraph [0026]), and 10wherein the second protruding member (second protruding member PM) has a curved shape (see Figs. 5-6 and Drawing 1 below).  
Regarding Claim 6, Harrion shows a gap between the first protruding member and the second protruding member 15is constant (see Figs. 5-6 and Drawing 1 below, a gap between element 506 and second protruding member PM is constant).  
Regarding Claim 7, Harrison shows the base (base of element 108 or base of element 500), the outer wall (502 or 322), the first protruding member (506 or 326), and the second protruding member (second protruding member PM or 324) are formed of a same material (base of element 108, elements 322, 326, 324 forms element 108 of magnetic/ferrite material or base of element 500, 502, 506, second protruding member PM forms element 500 of magnetic material, Paragraphs [0018], [0020], [0023], [0024], [0026]).  

a first bobbin (332) surrounding the first protruding member (326) in the core (see Figs. 1-4); and  
5a second bobbin (312) surrounding the first protruding member (326) and the second protruding member (324) in the core (see Figs. 1-4), 
wherein a length of an edge (see Fig. 6 and Drawing 1 below, length of edge E) of the second protruding member (second protruding member PM) opposing the first protruding member (506) is less than an outer circumference of the first protruding member (length of edge E of second protruding member PM is less than an outer circumference of element 506 as clearly shown in Fig. 6 and Drawing 1 below based on offsetting by 90 degrees or different angle, Paragraphs [0027]-[0029]).
It is noted that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
Should it be found that Figs. 5-6 does not anticipate the claim limitations in the Harrison reference, it would have obvious to have a length of an edge (see Fig. 6 and Drawing 1 below, length of edge E) of the second protruding member (second protruding member PM) opposing the first protruding member (506) is less than an outer circumference of the first protruding member (length of edge E of second protruding member PM is less than an outer circumference of element 506 as clearly shown in Fig. 6 and Drawing 1 below based on offsetting by 90 degrees or different angle, Paragraphs [0027]-[0029]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of an edge of the second protruding member opposing the first protruding member is less than an outer circumference of the first protruding member as taught by Figs. 5-6 of Harrison for the core as disclosed by Harrison to obtain a compact, space efficient transformer (Paragraph [0017]).

Regarding Claim 512, Harrison shows a first opening (406) and a second opening (402 or another end of element 406) opposing each other are formed in the outer wall (322) of the core (see Figs. 1-4), wherein the first wire (204) extends in a direction of the first opening (see Fig. 4), and 10wherein the second wire (202) extends in a direction of the second opening (see Fig. 4).  
Regarding Claim 14, Harrison shows a height of the first bobbin (332) or the second bobbin is greater than a height of the first protruding member (326, see Fig. 3, a height of element 332 is greater than a height of element 326, Paragraph [0022]).  
Regarding Claim 517, Harrison shows a second core (106 or another element 500 by duplication of parts) disposed between the first bobbin (332) and the second bobbin (312) along with the core (108, see Figs. 1-4), wherein the second core (106 or another element 500 by duplication of parts) comprises: a second base (base of element 106 or base of another element 500); 10second outer wall (302 or another element 502) formed on the second base (see Figs. 1-4 and see Fig. 5-6); a third protruding member (306 or another element 506) protruding on the second base (see Figs. 1-4 and see Fig. 5-6) and disposed within the second outer wall (see Figs. 1-4 and see Fig. 5-6); and a fourth protruding member (304 or another second protruding member PM, see Figs. 1-4 and see Fig. 5-6 and Drawing 1 below) protruding on the 15second base (see Figs. 1-4 and see Fig. 5-6 and Drawing 1 below), disposed within the second outer wall (see Figs. 1-4 and see Fig. 5-6 and Drawing 1 below), and separated from the third protruding member (see Figs. 1-4 and see Fig. 5-6 and Drawing 1 below), and wherein a length of 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second core disposed between the first bobbin and the second bobbin along with the core, wherein the second core comprises: a second base;  10second outer wall formed on the second base; a third protruding member protruding on the second base and disposed within the second outer wall; and a fourth protruding member protruding on the 15second base, disposed within the second outer wall, and separated from the third protruding member, and wherein a length of an edge of the fourth protruding member opposing the third protruding member is less than an outer circumference of the 20third protruding member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to facilitate magnetic coupling and complete the device. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Folker et al. [U.S. Patent No. 10,930,423].
Regarding Claim 3, Harrison shows the claimed invention as applied above but does not show a protruding height of the first protruding member is less than a 25protruding height of the second protruding member.  
Folker et al. shows a magnetic assembly (Figs. 6-8) teaching and suggesting a protruding height (L4) of the first protruding member (270) is less than a 25protruding height (L2 or L1) of the second protruding member (280 or 290, Col. 12, Lines 35-45).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a protruding height of the first protruding member is less than a 25protruding height of the second protruding member as taught by Folker et al. for the device as disclosed by Harrison to achieve desirable coupling to obtain desirable operating characteristics.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Njiende et al. [U.S. Pub. No. 2018/0323720].

Njiende et al. shows a magnetic component (Fig. 13) teaching and suggesting a protruding height of the first protruding member (861b with gap 819) is less than a 25protruding height of the second protruding member (860a or 860b free of gap, Paragraph [0205]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a protruding height of the first protruding member is less than a 25protruding height of the second protruding member as taught by Njiende et al. for the device as disclosed by Harrison to achieve desirable coupling to obtain desirable operating characteristics by adjusting magnetic properties and/or to store magnetic energy (Paragraph [0019]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Yang [U.S. Pub. No. 2007/0035375].
Regarding Claim 4, Harrison shows the claimed invention as applied above but does not show a gap between the first protruding member and the second protruding member increases from a central area toward a side area of the 5second protruding member.  
Yang shows a structure (Figs. 4-5) teaching and suggesting a gap between the first protruding member (12) and the second protruding member (13) increases from a central area toward a side area of the 5second protruding member (see Figs. 4-5, a gap 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a gap between the first protruding member and the second protruding member increases from a central area toward a side area of the 5second protruding member as taught by Yang for the device as disclosed by Harrison to obtain high voltage stabilizer with low cost and maintaining stable output current (Paragraph [0021]).

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Eom et al. [U.S. Patent No. 8,643,459].
Regarding Claim 1510, Harrison shows a first opening (406) and a second opening (402) opposing each other are formed in the outer wall (322 or 302) of the core (see Figs. 1-4). 
Harrison does not show the transformer further comprises: a first connection part and a second connection 20part disposed in a direction of the first opening and electrically connected to the first wire; and a third connection part and a fourth connection part disposed in a direction of the second opening and electrically connected to the second wire.
Eom et al. shows a transformer (Figs. 1-5) teaching and suggesting a first opening (left opening, see Fig. 2) and a second opening (right opening, see Fig. 2) opposing each other are formed in the outer wall of the core (see Fig. 2), and wherein the transformer further comprises: a first connection part (one of element 36) and a 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first connection part and a second connection 20part disposed in a direction of the first opening and electrically connected to the first wire; and a third connection part and a fourth connection part disposed in a direction of the second opening and electrically connected to the second wire as taught by Eom et al. for the transformer as disclosed by Harrison to simplify electrical connection to easily distinguish input and output and to facilitate electrical connection to an external circuit (Col. 4, Lines 9-18).
Regarding Claim 512, Harrison shows the claimed invention as applied above.
In addition, Eom et al. shows a first opening (left opening, see Fig. 2) and a second opening (right opening, see Fig. 2) opposing each other are formed in the outer wall of the core (see Fig. 2), wherein the first wire (50b) extends in a direction of the first opening (see Fig. 2), and 10wherein the second wire (50a) extends in a direction of the second opening (see Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first opening and a second opening opposing each other are formed in the outer wall of the core, wherein the first wire extends in a direction of the first opening, and 10wherein the second wire extends in .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Sundaram [U.S. Pub. No. 2008/0079525].
Regarding Claim 11, Harrison shows the claimed invention as applied above but does not show the first wire and the second wire have an identical winding direction.
Sundaram shows a transformer (Fig. 1A) teaching and suggesting the first wire and the second wire have an identical winding direction (Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first wire and the second wire have an identical winding direction as taught by Sundaram for the transformer as disclosed by Harrison to achieve desirable magnetic coupling and desirable operating characteristics (Paragraph [0023]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Park et al. [U.S. Patent No. 8,698,586].
Regarding Claim 13, Harrison shows the claimed invention as applied above but does not show a connection member connecting the first bobbin and the 15second bobbin.  
Park et al. shows a transformer (Figs. 1-3) teaching and suggesting a connection member (228) connecting the first bobbin (220) and the 15second bobbin (230).  
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Oikawa [JP 2008-004780].
Regarding Claim 15, Harrison shows the claimed invention as applied above but does not show a height of the first bobbin and a height of the second bobbin are equal.  
Oikawa shows a transformer (Figs. 1-2) teaching and suggesting a height of the first bobbin and a height of the second bobbin are equal (Abstract, Solution).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a height of the first bobbin and a height of the second bobbin are equal as taught by Oikawa for the transformer as disclosed by Harrison to simplify design to provide a compact and highly reliable transformer (Abstract, Problem to be Solved).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Iwakura et al. [U.S. Pub. No. 2013/0328654].
Regarding Claim 15, Harrison shows the claimed invention as applied above but does not show a height of the first bobbin and a height of the second bobbin are equal.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a height of the first bobbin and a height of the second bobbin are equal as taught by Iwakura et al. for the transformer as disclosed by Harrison to simplify design to obtain desirable magnetic coupling characteristics (Paragraph [0089]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Nakagawa et al. [U.S. Pub. No. 2016/0365804].
Regarding Claim 16, Harrison shows the claimed invention as applied above but does not show the first bobbin and the second bobbin are attachable to and detachable from the core.  
Nakagawa et al. shows a transformer (Fig. 20) teaching and suggesting the first bobbin (102) and the second bobbin (103) are attachable to and detachable from the core (see Fig. 20, element 102 have elements 102X, 102Y and element 103 have elements 103X, 103Y in order to be attachable to and detachable from element 108 or 109).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first bobbin and the second bobbin are attachable to and detachable from the core as taught by Nakagawa et al. for the transformer as disclosed by Harrison to adjust and replace bobbins to obtain desirable operating characteristics.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Kokura [WO 2015/194209].
Regarding Claim 16, Harrison shows the claimed invention as applied above but does not show the first bobbin and the second bobbin are attachable to and detachable from the core.  
Kokura shows a transformer (Figs. 17-29) teaching and suggesting the first bobbin and the second bobbin are attachable to and detachable from the core (see Figs. 17-29).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first bobbin and the second bobbin are attachable to and detachable from the core as taught by Kokura for the transformer as disclosed by Harrison to adjust and replace bobbins to obtain desirable operating characteristics to enable electric wires to be wound (Abstract).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Moiseev [U.S. Pub. No. 2009/0128277].
Regarding Claim 18, Harrison shows the claimed invention as applied above but does not show a protruding height of the third protruding member and a protruding height of the fourth protruding member are 25equal.  
Moiseev shows a transformer (Figs. 1-3) teaching and suggesting a protruding height of the third protruding member (32) and a protruding height of the fourth protruding member (34) are 25equal (see Figs. 1-3, Paragraph [0028]).
.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Chen et al. [U.S. Pub. No. 2005/0270745].
Regarding Claim 19, Harrison shows the transformer of claim 8 (see rejection above) but does not show a power converting apparatus comprising the transformer.  
Chen et al. shows a device (Fig. 1) teaching and suggesting a power converting apparatus (10) comprising the transformer (T1 or T2).   
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a power converting apparatus as taught by Chen et al. for the transformer as disclosed by Harrison to transform and/or condition power supplied by a power source for supply to one or more loads to achieve desirable operating characteristics (Paragraph [0034]).
Regarding Claim 520, Chen et al. shows a photovoltaic module comprising the power converting apparatus of claim 19 (Paragraph [0034]).

    PNG
    media_image1.png
    625
    624
    media_image1.png
    Greyscale

Drawing 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837